Citation Nr: 1548586	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-11 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from April 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2013, the Board remanded the issues on appeal for additional development.  The case has now been returned to the Board for further appellate action.  The issue of entitlement to service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have exposure to herbicides while in active service.  

2.  Diabetes mellitus, type II, is not etiologically related to active service and was not shown within one year of separation from active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service, and the incurrence or aggravation of this disorder during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in August 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  
Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus, type II, to a degree of 10 percent within one year from the date of separation from service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has diabetes as a result of his active service.  He reports that while serving in Germany he was exposed to toxins, to include herbicide, and that such exposure resulted in his later development of diabetes.

With regard to the Veteran's claim of entitlement to exposure to herbicides while serving in Germany, the Board notes that the Department of Defense (DOD) maintains a list of all locations outside the Republic of Vietnam at which herbicides were used and/or stored.  There are no German military installations recorded on that list.  VA is reliant on the DOD's guidance on the issue of herbicide usage and storage outside the Republic of Vietnam.  Therefore, the Board finds that the Veteran was not exposed to herbicides while he was in active service.  

With regard to the Veteran's claim of being exposed to toxins other than herbicides while stationed in Germany, while he is competent to report things that happened in service, the Board finds that there is insufficient evidence of record to make such a finding.  The Board notes that there are no notations in the service records showing the Veteran to have sustained toxic exposure during active service.  The Board finds it unlikely that something of such a serious nature would not have been recorded in the record.  Further, other than herbicides, the Veteran has not specifically named any toxic substance to which he was exposed.  Also, there is no indication from the record that any of the Veteran's medical treatment providers have reported that the Veteran's diabetes could be related to toxic substance exposure during active service.  Therefore, the Board finds that there is insufficient evidence to conclude that the Veteran was exposed to toxic substances as described, let alone that he has diabetes mellitus, type II, as a result of such exposure.    

STRs are silent for complaints of, treatment for, or a diagnosis of diabetes mellitus, type II, while the Veteran was in active service.  Further, there is no indication from the STRs that the Veteran exhibited symptoms that could later be attributed to a diagnosis of diabetes mellitus, type II, while in active service.  In December 1971, the Veteran was afforded a separation examination.  There is no indication from the separation examination report that the Veteran had diabetes mellitus, type II, or symptoms consistent with a diagnosis of such a disorder, at the time of his separation from active service.  At that time, the Veteran's endocrine system was clinically normal upon examination, urinalysis was negative, and sugar was specifically noted to be absent in the urine.  

Review of the post-service medical evidence of record shows that the Veteran was diagnosed with diabetes in approximately 2006.  Additional medical records dated in 2007 specify that the Veteran's diabetes is diabetes mellitus, type II.  (Review of the other VA Medical Center and private treatment notes of record is negative for any treatment record showing that the Veteran had diabetes prior to 2006.)  
In November 2007, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he had been diagnosed with diabetes for approximately one year and was treated with insulin and Metformin.  The examiner confirmed the diagnosis of diabetes.  

Further, while the Veteran is competent to report on some medical issues, he is not competent to link a current diagnosis of diabetes, which had its onset over 30 years following his separation from active service, to his active service.  An opinion of that nature requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Additionally, there is no indication from the record that the Veteran had diabetes within one year of separation from active service.  In fact, as noted above, the record shows that his diabetes was diagnosed in approximately 2006, more than 30 years after his separation from active service.  While he has consistently expressed his belief that his diabetes is a result of chemical exposure trauma sustained in active service, he has not actually alleged experiencing a continuity of symptoms since separation from service.  Thus, presumptive service connection is not applicable here.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for diabetes is not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a skin disability is decided.  The Veteran asserts that he has a skin disability that had its onset during active service and that has continued since that time.  The Board notes that he is competent to report when he first experienced symptoms of a skin rash and that the symptoms have continued since service.  Further, at the December 1971 separation examination, the Veteran was noted to have dry skin. 

At the November 2007 VA general medical examination, the Veteran reported that he had a skin rash that had its onset during active service.  The examiner noted that the Veteran had a skin rash which he was not able to identify and referred the Veteran for a dermatology consultation.  At a February 2008 dermatology consultation, the Veteran was diagnosed with prurigo nodularis.  

At a January 2009 VA skin diseases examination, the Veteran reported that he first experienced an itchy rash while in active service.  The examiner confirmed the diagnosis of prurigo nodularis and opined that it was less likely as not that the Veteran's prurigo nodularis was related to the mild pseudofolliculitis barbae (PSB) or dry skin reported on the Veteran's separation examination report.  The examiner noted that there are multiple etiologies of prurigo nodularis, some of which included psoriasis, lupus, and atrophic disease and that the Veteran's skin was not extremely dry as he was not prescribed any emollient or antibiotic.

In the March 2013 remand, the Board directed that the Veteran's claims file be returned to the VA Medical Center for an addendum opinion regarding the etiology of the Veteran's skin disability.  A review of the record shows that in July 2013 the Veteran's claims file was returned to the VA Medical Center for the directed addendum.  At that time, the examiner opined that the Veteran's prurigo nodularis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that a review of the Veteran's STRs showed a complaint of dry skin and PSB at separation examination but did not mention a history of rashes, dermatitis, or other skin conditions.  Further, the examiner noted that there was no mention of chemical exposure in the STRs and no treatment for a skin condition until 36 years following the Veteran's separation from active service.  The examiner further noted that the possibility that the Veteran's skin disability was caused by his PSB was unlikely as his PSB was a localized skin reaction to shaving.  The examiner did note that while severe dry skin could lead to pruritus, and may be a contributing factor, dry skin was not a causative factor and that the most likely etiology would be a combination including psychogenic and neurogenic factors, and chronic illnesses such as DM and renal failure.  The examiner also noted that lay evidence regarding a rash or skin problems since service was considered, but that there was no objective evidence to corroborate the Veteran's statements.  Thus, consideration of such symptoms since service would require speculation on the part of the examiner.  

The Board finds the July 2013 opinion to be inadequate for adjudication purposes.  The examiner noted that lay statements provided by the Veteran indicating he had experienced symptoms of a skin disability since service were considered.  However, the examiner then went on to note that, without objective evidence of treatment, any reliance on those statements would require pure speculation.  The Board notes that the Veteran is competent to report on observable symptomatology, such as a rash, and is competent to report that he has been experiencing those symptoms since service. The examiner's failure to consider the Veteran's statements without the presence of objective corroborating evidence is improper and frustrates the Board's ability to rely on the medical opinion provided.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

For that reason, the Board finds that the development conducted does not adequately comply with the directives of the March 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that the Veteran should be afforded a new VA examination, by an examiner who has not previously examined him, to determine the nature and etiology of any currently present skin disability.  Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his skin disability.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disability is etiologically related to his active service, to include dry skin noted at discharge.  The examiner should presume that the Veteran is a reliable historian with regard to his report of experiencing symptoms of a skin disability since service, regardless of the presence of corroborating objective medical evidence. 

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinion comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a skin disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


